                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


    Richard D. S.,                                                Case No. 19-cv-0088 (TNL)

                  Plaintiff,

    v.                                                                        ORDER

    Andrew Saul,
    Commissioner of Social Security, 1

                  Defendant.


    Gerald S. Weinrich, Weinrich Law Office, Northgate Center, 1201 1/2 Seventh Street
    Northwest, Suite 214, Rochester, MN 55901 (for Plaintiff); and

    Kizuwanda Curtis, Special Assistant United States Attorney, Social Security
    Administration, 1301 Young Street, Suite 340, Mailroom 104, Dallas, TX 75202 (for
    Defendant).


                                          I. INTRODUCTION

         Plaintiff Richard D. S. brings the present case, contesting Defendant Commissioner

of Social Security’s denial of his application for disability insurance benefits (“DIB”) under

Title II of the Social Security Act, 42 U.S.C. § 401 et seq. The parties have consented to a

final judgment from the undersigned United States Magistrate Judge in accordance with 28

U.S.C. § 636(c), Fed. R. Civ. P. 73, and D. Minn. LR 72.1(c).




1
 Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019. Andrew Saul, Soc. Sec. Admin.,
https://www.ssa.gov/agency/commissioner html (last visited Mar. 20, 2020). The Court has substituted
Commissioner Saul for Nancy A. Berryhill. A public officer’s “successor is automatically substituted as a party”
and “[l]ater proceedings should be in the substituted party’s name.” Fed. R. Civ. P. 25(d).

                                                       1
       This matter is before the Court on the parties’ cross-motions for summary judgment.

ECF Nos. 11, 13. For the reasons set forth below, Plaintiff’s motion is denied and the

Commissioner’s motion is granted.

                              II. PROCEDURAL HISTORY

       Plaintiff applied for DIB in 2015, asserting that he has been disabled since

December 2010 due to a back injury, arthritis, degenerative disk disease, and “lumbar

sponylosis [sic]” as well as inabilities “to sit or stand for longer than 30 minutes,” lift more

than 25 pounds, and “perform repetitive bending or kneeling motions.” Tr. 59; see also

Tr. 10, 71-72. Plaintiff also experienced “[s]ever[e] flares” with changes in the weather.

Tr. 59; accord Tr. 71.       Plaintiff’s application was denied initially and again upon

reconsideration. Tr. 10, 58, 69-70, 79. Plaintiff appealed the reconsideration of the DIB

determination by requesting a hearing before an ALJ. Tr. 10, 87.

       The ALJ held a hearing on April 25, 2018. Tr. 10, 28, 30. After receiving an

unfavorable decision from the ALJ, Plaintiff requested review from the Appeals Council,

which denied his request for review. Tr. 1-5, 183. Plaintiff then filed the instant action,

challenging the ALJ’s decision. Compl., ECF No. 1. The parties have filed cross motions

for summary judgment. ECF Nos. 11, 13. This matter is now fully briefed and ready for

a determination on the papers.

                                       III. ANALYIS

       A. Legal Standard

       This Court reviews whether the ALJ’s decision is supported by substantial evidence

in the record as a whole. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). “[T]he

                                               2
threshold for such evidentiary sufficiency is not high.” Id. “It means—and means only—

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. (quotation omitted); see Boettcher v. Astrue, 652 F.3d 860, 863 (8th Cir.

2011) (“Substantial evidence means less than a preponderance but enough that a reasonable

person would find it adequate to support the decision.”).

       This standard requires the Court to “consider both evidence that detracts from the

[ALJ’s] decision and evidence that supports it.” Boettcher, 652 F.3d at 863. The ALJ’s

decision “will not [be] reverse[d] simply because some evidence supports a conclusion

other than that reached by the ALJ.” Id.; accord Perks v. Astrue, 687 F.3d 1086, 1091 (8th

Cir. 2012). “The court must affirm the [ALJ’s] decision if it is supported by substantial

evidence on the record as a whole.” Chaney v. Colvin, 812 F.3d 672, 676 (8th Cir. 2016)

(quotation omitted). Thus, “[i]f, after reviewing the record, the court finds it is possible to

draw two inconsistent positions from the evidence and one of those positions represents

the ALJ’s findings, the court must affirm the ALJ’s decision.” Perks, 687 F.3d at 1091

(quotation omitted); accord Chaney, 812 F.3d at 676.

       Disability benefits are available to individuals who are determined to be under a

disability. 42 U.S.C. § 423(a)(1); 20 C.F.R. § 404.315. An individual is considered to be

disabled if he is unable “to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than

12 months.” 42 U.S.C. § 423(d)(1)(A); see 20 C.F.R. § 404.1505(a). This standard is met

when a severe physical or mental impairment, or impairments, renders the individual

                                              3
unable to do his previous work or “any other kind of substantial gainful work which exists

in the national economy” when taking into account his age, education, and work

experience. 42 U.S.C. § 423(d)(2)(A); see 20 C.F.R. § 404.1505(a).

       Disability is determined according to a five-step, sequential evaluation process. 20

C.F.R. § 404.1520(a)(4).

              To determine disability, the ALJ follows the familiar five-step
              process, considering whether: (1) the claimant was employed;
              (2) []he was severely impaired; (3) h[is] impairment was, or
              was comparable to, a listed impairment; (4) []he could perform
              past relevant work; and if not, (5) whether []he could perform
              any other kind of work.

Halverson v. Astrue, 600 F.3d 922, 929 (8th Cir. 2010). In general, the burden of proving

the existence of disability lies with the claimant. 20 C.F.R. § 404.1512(a).

       B. Nature of DIB

       In order to be entitled to DIB, Plaintiff must establish that he was disabled before

his insurance expired. Moore v. Astrue, 572 F.3d 520, 522 (8th Cir. 2009) (citing Cox v.

Barnhart, 471 F.3d 902, 907 (8th Cir. 2006)). “[T]he date of last insurance is the last date

an individual is eligible to receive DIB in view of [his] earnings record. Thus, the claimant

must establish disability on or before that date in order to be entitled to DIB.” Michelle P.

v. Berryhill, No. 17-cv-4286 (HB), 2019 WL 1318352, at *1 n.4 (D. Minn. Mar. 22, 2019),

aff’d sub nom., Palmer v. Saul, No. 19-2032, ___ F. App’x ____, 2020 WL 1289101 (8th

Cir. Mar. 18, 2020) (per curiam). Plaintiff was last insured on September 30, 2015. See,

e.g., Tr. 12; Pl.’s Mem. in Supp. at 11, ECF No. 12; Comm’r’s Mem. in Supp. at 2, ECF

No. 14. Thus, Plaintiff must prove that he was disabled before September 30, 2015.


                                             4
       C. Residual Functional Capacity

       Plaintiff challenges the ALJ’s assessment of his residual functional capacity at step

four. See Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (“The fourth step in this

analysis requires the ALJ to determine a claimant’s [residual functional capacity].”

(quotation omitted)).

       A claimant’s “residual functional capacity is the most [he] can still do despite [his]

limitations.” 20 C.F.R. § 404.1545(a)(1); see McCoy v. Astrue, 648 F.3d 605, 614 (8th Cir.

2011) (“A claimant’s [residual functional capacity] represents the most he can do despite

the combined effects of all of his credible limitations and must be based on all credible

evidence.”). “Because a claimant’s [residual functional capacity] is a medical question, an

ALJ’s assessment of it must be supported by some medical evidence of the claimant’s

ability to function in the workplace.” Perks, 687 F.3d at 1092 (quotation omitted).

“Medical records, physician observations, and the claimant’s subjective statements about

his capabilities may be used to support the [residual functional capacity].” Id. “Even

though the [residual-functional-capacity] assessment draws from medical sources for

support, it is ultimately an administrative determination reserved to the Commissioner.”

Id. (quotation omitted); see 20 C.F.R. § 404.1546(c). And, “[a]lthough it is the ALJ’s

responsibility to determine the claimant’s [residual functional capacity], 20 C.F.R.

§§ 404.1545(a); 404.1546(c), the burden is on the claimant to establish his or her [residual

functional capacity].” Buford v. Colvin, 824 F.3d 793, 796 (8th Cir. 2016).




                                             5
              1. Medical Evidence

       Plaintiff has a history of chronic back pain stemming from a motor vehicle accident

in 1999 and work injury a few years later “while lifting a heavy load.” Tr. 360; see Tr.

358, 355, 339. Plaintiff “has been dealing with some degree of chronic back pain and

frequent exacerbations since that time.” Tr. 360.

                     a. 2010 through 2015

       In June 2010, Plaintiff reported “fairly frequent flares, exacerbated by long car rides,

lifting anything over 50 ponds, and sudden movements.” Tr. 360. Plaintiff described his

“pain as a dull ache with occasional shooting pains down both legs.” Tr. 360; see Tr. 358.

Plaintiff “ha[d] missed a couple of family functions due to pain.” Tr. 360. Plaintiff rated

his pain at 3, and stated it was worse “after sitting for a long time.” Tr. 360; see Tr. 358,

355.   While Plaintiff showed “[m]inimal spasm of the paraspinal musculature,” the

examination of his spine was largely normal, including full range of motion and no

tenderness. Tr. 361; see Tr. 359. Plaintiff was diagnosed with chronic mechanical

lumbosacral back pain, and physical therapy was recommended for core stabilization. Tr.

361, 359; see Tr. 355-57. When he concluded physical therapy at the end of July, Plaintiff

reported improvement in his back pain, including being “able to tolerate driving for nearly

twice as long compared to previously.” Tr. 354. He had full range of motion on extension

and “[g]ood abdominal bracing contraction.” Tr. 354.

       Plaintiff was seen in physical medicine and rehabilitation again approximately five

months later for an “acute episode of low back pain after lifting his dog,” who weighed

about 70 pounds. Tr. 352; see, e.g., Tr. 342, 339, 329, 455, 445, 432. Other than this

                                              6
episode, Plaintiff reported that “he was doing very well.” Tr. 352; accord Tr. 455. Plaintiff

had “[r]educed lumbar extension” and “[f]ocal motion dysfunction of the left SI joint.” Tr.

352; accord Tr. 455.

       Plaintiff next sought treatment for low back pain in early July 2011. Tr. 342, 445.

Plaintiff similarly reported an increase in pain with overexertion “and prolonged periods

of sitting.” Tr. 342; accord Tr. 445. Plaintiff had some pain with palpation of his lumbar

spine but continued to have good range of motion. Tr. 343, 446. He had some increased

pain “with extension and lateral flexion combined.” Tr. 343; accord Tr. 446. X-rays of

Plaintiff’s lumbar spine showed “[l]oss of lumbar lordosis” and “[s]ubtle hypertrophic

changes . . . .” Tr. 364.

       At the end of August, Plaintiff consulted with the spine center. Tr. 339, 442.

Plaintiff described his pain “as a deep ache” that was “constant . . . , dull and achy, [and]

primarily in the back.” Tr. 339; accord Tr. 442. Plaintiff’s pain worsened with prolonged

sitting; “[s]tatic positioning such as standing . . . bother[ed] him”; and his “walking

tolerance [wa]s reduced to 20 to 30 minutes.” Tr. 339; accord Tr. 442. Upon examination,

Plaintiff had “reasonable preservation of range of motion, though he [wa]s cautious and

guarded with initial movements.” Tr. 340; accord Tr. 443. Plaintiff had “no significant

change in pain . . . with forward flexion,” but did have some increased pain with attempts

to extend.” Tr. 340; accord Tr. 443. It was recommended that Plaintiff undergo a “work

capacity evaluation and work hardening program.” Tr. 340; accord Tr. 443. Plaintiff was

also referred to orthopedic surgery for a consultation regarding facet joint injections. Tr.



                                             7
340, 443; see Tr. 339. In addition, Plaintiff was encouraged to increase his physical

activity. Tr. 340, 443.

       A subsequent MRI showed “age-appropriate related changes throughout the spine

with the exception of the 5-1 motion segment,” where Plaintiff had “arthritic facet changes

as well as disk joint changes with a disk herniation at that level.” Tr. 337; see Tr. 364.

Orthopedic surgery recommended that Plaintiff undergo “a facet injection at the 5-1 level.”

Tr. 337; accord Tr. 440. Plaintiff ultimately decided not to have the injection. See Tr. 333,

324, 436.

       In March 2012, Plaintiff again presented with complaints of low back pain. Tr. 333,

436. Plaintiff attempted to treat his pain with stretching exercises and “occasional over-

the-counter medications.” Tr. 333; accord Tr. 436. Plaintiff “[wa]s unable to find

consistent work” because “he [wa]s unable to work for more than an hour without

significant back pain.” Tr. 333; accord Tr. 436. Plaintiff also reported that “he [wa]s

spending two to three days barely able to get out of bed after 30 to 45 minutes of exercise.”

Tr. 333; accord Tr. 436.

       Plaintiff was referred back to physical medicine and rehabilitation to be fitted with

a TENS unit. Tr. 334, 437. Massage and acupuncture were also suggested. Tr. 334, 437;

see Tr. 328-30, 431. Additionally, Plaintiff was given the following work restrictions:

              These restrictions should include no lifting over 10 to 25
              pounds. He should avoid bending and twisting. He should
              avoid heavy pushing or pulling. He should avoid prolonged
              standing. If a desk job is obtained, he would stand up every 20
              minutes to a half an hour to stretch and no matter what the type
              of job, he will likely need frequent breaks at least every hour
              in order to rest his back and to stretch.

                                             8
Tr. 334; accord Tr. 437.

        At the time he was fitted with the TENS unit, Plaintiff rated his pain at 6 “with

sitting and bending most painful.” Tr. 331; accord Tr. 434. Plaintiff reported that he had

“increased his exercise recently including walking 30-45 minutes most days of the week

and swimming a couple of days per week.” Tr. 331; accord Tr. 434. Upon examination,

Plaintiff’s “[l]umbar range of motion [wa]s slightly limited into extension.” Tr. 331;

accord Tr. 434. While “[e]xtension exercises centralize[d] his pain,” it was also noted that

Plaintiff “demonstrate[d] much better than average core strength.” Tr. 331; accord Tr. 434.

A trial of the TENS unit resulted in no “pain upon getting up,” and Plaintiff stated that he

had “no[t] fe[lt] this good for a couple of years.” Tr. 331; accord Tr. 434. Roughly two

months later, Plaintiff reported that the TENS unit was “very helpful” at “keeping his pain

under control.” Tr. 329; accord Tr. 432.

        Plaintiff was next seen for complaints of back pain in December. Tr. 324, 427.

Plaintiff reported that “prolonged sitting and standing (for about an hour)” caused pain in

his low back. Tr. 324; accord Tr. 427. Plaintiff’s “[s]pine flexion [wa]s maximum at 90

degrees” and “[e]xtension [wa]s maximum at 20 degrees.” Tr. 324; accord Tr. 427.

Plaintiff’s examination was otherwise unremarkable. Plaintiff was given a prescription for

tramadol 2 and referred for “work rehabilitation/physical therapy” and another consultation

with the spine center. Tr. 325; accord Tr. 427-28.



2
 “Tramadol is used to relieve moderate to moderately severe pain.” Tramadol, MedlinePlus, U.S. Nat’l Library of
Medicine, https://medlineplus.gov/druginfo/meds/a695011.html (last visited Mar. 20, 2020).


                                                       9
       When he met with the work rehabilitation center in mid-January 2013, Plaintiff

reported that he has been unable to work “because of persistent low back pain with any for

[sic] of activity or prolonged sedentary postures.” Tr. 321; accord Tr. 424. Things that

aggravated Plaintiff’s pain included sitting, walking, standing, and lifting. Tr. 321, 424.

Among other things, Plaintiff’s pain was improved with walking, the TENS unit, and

changing positions frequently. Tr. 321, 424. Upon examination, Plaintiff’s range of

motion was generally normal, although Plaintiff “showed juddering of the low back,

indicating weakness.” Tr. 322; accord Tr. 425. His lumbar spine was tender to palpation

and the active straight leg test was “positive—indicating trunk motor control inhibition.”

Tr. 322; accord Tr. 425. With respect to his core strength, Plaintiff was “unable to contract

transversus abdominis effectively” and “unable to activate lumbar multifidi.” Tr. 322;

accord Tr. 425.

       Plaintiff attended physical therapy twice per week for one month. See Tr. 293-319,

395-423. Plaintiff generally reported that he was feeling much better, rating his pain

between 0 and 1. See, e.g., Tr. 319, 315, 313, 311, 309, 307, 305, 303, 301, 422, 418, 416,

414, 412, 410, 408, 406, 404, 395. During this time, Plaintiff experienced some increased

pain after volunteer work, Tr. 317, 420, and had an episode of low back pain that spiked

up to 8 but diminished within in a few days, see Tr. 299, 297, 402, 400. Plaintiff increased

the amount of weight he was able to lift, carry, and push/pull from 25 to 45 pounds. Tr.

315, 313, 311, 309, 307, 305, 303, 301, 297, 295, 293, 418, 416, 414, 412, 410, 408, 406,

404, 400, 398, 395. At the end of February, Plaintiff reported that he was interviewing for



                                             10
a job “retrieving and depositing money to ATM’s around the city” and was “committed to

doing a regular workout routine” with his wife. Tr. 293; accord Tr. 395.

       Plaintiff was seen in December 2014 for low back pain, reporting that “he ha[d]

developed a new pain that [wa]s a bit lower than the chronic pain he usually has.” Tr. 276;

accord Tr. 379. Two prescriptions were suggested to Plaintiff, but he was unsure whether

he wanted to try either of them. Tr. 277; accord Tr. 380. It was also recommended that

Plaintiff make frequent stops during an upcoming trip to Iowa so that he could get out and

walk around. Tr. 277, 380.

                     b. After 2015

       Towards the end of July 2016, Plaintiff followed up to see whether he was “eligible

for medical marijuana to treat his chronic pain.” Tr. 470. Plaintiff reported that his “[p]ain

[wa]s 3/10 at its lowest” and most consistently, but “may go up higher on other days and

. . . typically gets worse as the day goes on.” Tr. 470. Plaintiff reported that he had tried a

number of pain medications over the years, including narcotic medications. Tr. 470. None

of them “provided any significant benefit and many of them . . . caused side effects.” Tr.

470. The narcotic medications left Plaintiff “feel[ing] foggy.” Tr. 470. Plaintiff reported

that his back pain was often “aggravated by simple tasks such as bending over and tying

his shoes or picking something up off the floor. At those times, the pain c[ould] become

excruciating and incapacitating, and [Plaintiff’s] wife w[ould] often need to stay home

from her job so she can take care of their son.” Tr. 470.

       Plaintiff’s examination was generally unremarkable, although the “[s]traight leg

raise [did] cause[] some increase in posterior buttock and thigh pain at approximately 45

                                              11
degrees bilaterally.” Tr. 471. While the treatment provider did “not think it [wa]s

unreasonable to consider medical marijuana,” he preferred that Plaintiff “be seen by a pain

specialist” for additional treatment options and the “appropriateness . . . [of] medical

marijuana.” Tr. 471.

       Plaintiff had a consultation with the pain clinic at the beginning of August. Tr. 466.

The consulting provider noted that Plaintiff had not previously tried “any neuropathic

medications including Cymbalta, gabapentin or Lyrica.” Tr. 468. Plaintiff was “not

interested in trialing injections or other medications due to potential side effects.” Tr. 468.

Plaintiff was subsequently certified for medical marijuana. Tr. 464.

       When Plaintiff was next seen for a follow-up in January 2017, Plaintiff was “quite

pleased with the results” of medical marijuana and found that “it significantly reduce[d]

his pain much more so than other medications” without “any significant side effects.” Tr.

461. Plaintiff reported that “prolonged sitting or standing will cause his back to flare,”

requiring him to lie down. Tr. 461. Plaintiff rated his pain at 0. Tr. 462. Plaintiff inquired

about disability and was referred to occupational medicine. Tr. 462.

       Plaintiff’s next follow-up was near the end of March. Tr. 459. Plaintiff continued

to experience relief with medical marijuana. Tr. 459. Plaintiff did not use it on a daily

basis, but just for flare-ups. Tr. 459. It was noted that Plaintiff

              takes two puffs, and he may do that as often as every four
              hours; however, he is typically just doing it on one dose a day,
              and then he may not use it again for a couple of weeks. He
              finds that it does significantly reduce his pain, it causes mild
              side effects of leaving him feeling somewhat fuzzy mentally,
              and also leaves his arms and legs feeling heavy.


                                              12
Tr. 459. Plaintiff rated his pain at 2. Tr. 460.

       In early August, Plaintiff consulted with Clayton T. Cowl, M.D., regarding his

request for completion of disability forms. Tr. 481, 499. Based on the consultation and a

review of Plaintiff’s medical records, Dr. Cowl noted that Plaintiff “likely could do some

form of sedentary exertions without significant lifting but that he would have to have the

ability to change positions frequently (e.g. no prolonged sitting).” Tr. 483; accord Tr. 501.

Dr. Cowl also noted that Plaintiff “may need to meet with a vocational counselor to identify

potential positions for which he may be eligible” and planned to see Plaintiff again once

he had completed a functional capacity evaluation. Tr. 483; accord Tr. 501.

       The functional capacity evaluation took place in September. Tr. 484-89, 502-07.

In relevant part, the occupational therapist summarized that Plaintiff had the ability to push

and pull 30 pounds rarely and 0 pounds occasionally or frequently; lift up to 25 pounds

rarely and 0 pounds occasionally or frequently; lift overhead 25 pounds rarely, 10 pounds

occasionally, and 0 pounds frequently; and carry up to 40 pounds rarely and 0 pounds

occasionally or frequently. Tr. 489, 507; see Tr. 491, 509.

              2. Opinion Evidence

                     a. Dr. Cowl

       Dr. Cowl completed a “Disorders of the Spine Treating Physician Data Sheet”

following the residual-functional-capacity evaluation. Tr. 475-80, 493-98. Dr. Cowl

described Plaintiff’s impairments as “[s]mall broad-based central disc protrusion of the

lumbosacral interspace between L5 and S1” and “[c]hronic paraspinal myofascial pain.”

Tr. 476; accord Tr. 494. Dr. Cowl checked “yes” when asked if treatment had significantly

                                             13
improved Plaintiff’s pain and noted Plaintiff’s use of ibuprofen and medical marijuana. Tr.

476, 494.

       Dr. Cowl opined that Plaintiff needed to change positions every hour. Tr. 477-78,

495-96. Plaintiff could occasionally lift and/or carry 10 pounds and frequently lift and/or

carry less than that. Tr. 479, 497. Plaintiff could occasionally bend/stoop while carrying

weight. Tr. 480, 498. When asked whether Plaintiff had the ability to stand and/or walk

for 6 hours in an 8-hour day, Dr. Cowl checked “unknown,” and wrote: “[Plaintiff] could

likely stand and/or walk for extended periods of time without weight handling maneuvers.

Repetitive lifting or push/pulling would need to be avoided.” Tr. 479; accord Tr. 497.

                     b. State Agency Medical Consultants

       As relevant here, the state agency medical consultants opined both initially and on

reconsideration that Plaintiff could frequently lift and/or carry 10 pounds and occasionally

lift and/or carry 20 pounds. Tr. 65, 75. Plaintiff was otherwise unlimited in his ability to

push and/or pull. Tr. 65, 76. Plaintiff could sit as well as stand and/or walk for 6 hours in

an 8-hour day. Tr. 65, 76. Plaintiff had no manipulative limitations. Tr. 66, 76. The state

agency medical consultants explained that this light residual functional capacity was based

on “the imaging results, exam findings, and [Plaintiff’s] pain.” Tr. 66; accord Tr. 77.

              3. ALJ’s Decision

       Finding that Plaintiff had the severe impairments of “degenerative disc disease of

the lumbar spine” and “chronic myofascial pain,” the ALJ determined that Plaintiff had the

residual functional capacity to perform sedentary work with certain postural and

environmental limitations. Tr. 13. Plaintiff was further limited by “need[ing] a sit stand

                                             14
option permitting change in position every 20-30 minutes if needed and without disturbing

the workplace.” Tr. 13.

              4. Treatment of Dr. Cowl’s Opinion

       In determining Plaintiff’s residual functional capacity, the ALJ placed “moderate

weight” on Dr. Cowl’s opinion. Tr. 16. When describing the weight given to Dr. Cowl,

the ALJ noted that “[p]arts of [his] opinion were not couched in vocational terms” and “Dr.

Cowl wanted [Plaintiff] to meet with a vocational counselor to identify potential positions

for which he may be eligible and therefore[] greater weight was not given.” Tr. 16.

       Plaintiff argues that the ALJ’s residual-functional-capacity determination is

inconsistent with Dr. Cowl’s opinion and the ALJ erred by not giving greater weight to Dr.

Cowl. These arguments are somewhat intertwined.

                     a. Weighing Opinions of Treating Physicians

       “A treating physician’s opinion is entitled to controlling weight when it is supported

by medically acceptable techniques and is not inconsistent with substantial evidence in the

record.” Julin v. Colvin, 826 F.3d 1082, 1088 (8th Cir. 2016); accord Cline v. Colvin, 771

F.3d 1098, 1103 (8th Cir. 2014). “Yet[, this controlling] weight is neither inherent nor

automatic and does not obviate the need to evaluate the record as a whole.” Cline, 771

F.3d at 1103 (citation and quotation omitted). The opinions of treating physicians “are

given less weight if they are inconsistent with the record as a whole or if the conclusions

consist of vague, conclusory statements unsupported by medically acceptable data.”

Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004). When a treating source’s opinion

is not given controlling weight, the opinion is weighed based on a number of factors,

                                             15
including the examining relationship, treatment relationship, opinion’s supportability,

opinion’s consistency with the record as a whole, specialization of the provider, and any

other factors tending to support or contradict the opinion. 20 C.F.R. § 404.1527(c);

Shontos v. Barnhart, 328 F.3d 418, 426 (8th Cir. 2003). The ALJ is required to “give good

reasons” for the weight assigned to a treating source’s opinion.                  20 C.F.R.

§ 404.1527(c)(2); Cline, 771 F.3d at 1103.

                     b. Weight Assigned to Dr. Cowl’s Opinion

       The ALJ limited Plaintiff to sedentary work.

              Sedentary work involves lifting no more than 10 pounds at a
              time and occasionally lifting or carrying articles like docket
              files, ledgers, and small tools. Although a sedentary job is
              defined as one which involves sitting, a certain amount of
              walking and standing is often necessary in carrying out job
              duties. Jobs are sedentary if walking and standing are required
              occasionally and other sedentary criteria are met.

20 C.F.R. § 404.1567(a).

       The ALJ’s conclusion that Plaintiff is capable of sedentary work is entirely

consistent with Dr. Cowl’s opinion that Plaintiff was capable of lifting and/or carrying 10

pounds occasionally and less than that on a frequent basis. It is also largely consistent with

Dr. Cowl’s opinion that there be no “weight[-]handling maneuvers” while Plaintiff was

standing or walking. Sedentary work involves “occasionally” lifting or carrying small

items. See 20 C.F.R. § 404.1567(a). “‘Occasionally’ means occurring from very little up

to one-third of the time, and would generally total no more than about 2 hours of an 8-hour

workday.” Titles II and XVI: Determining Capability to Do Other Work—Implications of

a Residual Functional Capacity for Less Than a Full Range of Sedentary Work, SSR 96-

                                             16
9p, 1996 WL 374185, at *3 (Soc. Sec. Admin. July 2, 1996) [hereinafter SSR 96-9p]. Thus,

sedentary work would not require Plaintiff to lift and/or carry these small items for a

majority of the workday. And, in any event, the occasional carrying or lifting of such items

falls well within Dr. Cowl’s opinion that Plaintiff could frequently lift or carry less than 10

pounds.

          Moreover, when limiting Plaintiff to sedentary work, the ALJ gave greater weight

to Dr. Cowl as a treating source over the state agency medical consultants who opined that

Plaintiff was capable of light work, explaining that additional evidence (including “treating

source records”) and testimony at the hearing “demonstrate[d] that [Plaintiff] was more

limited than originally thought by the reviewing state experts” and “the reviewing experts

did not have the opportunity to examine [Plaintiff].”               Tr. 16.     See 20 C.F.R.

§ 404.1527(c)(1) (“Generally, we give more weight to the medical opinion of a source who

has examined you than to the medical opinion of a medical source who has not examined

you.”).

          The ALJ additionally required that Plaintiff have a sit-stand option that allowed him

to change positions approximately every half hour. This requirement is likewise consistent

with Dr. Cowl’s opinion that Plaintiff needed to be able to change positions. Notably, not

only was this requirement consistent with Dr. Cowl’s opinion, the ALJ’s residual-

functional-capacity determination was more limited that Dr. Cowl’s opinion as it allowed

Plaintiff to switch positions with even greater frequency than Dr. Cowl.

          The thrust of Plaintiff’s argument is that the ALJ erred by not including a limitation

on repetitive lifting and pushing/pulling. Plaintiff asserts that “[t]he limitation in the ability

                                                17
to use one’s hands and arms for pushing and pulling argue[s] strongly against the ability to

perform sedentary work.” Pl.’s Mem. in Supp. at 16. Plaintiff asserts that “[t]he ALJ did

not make any finding to show that Dr. Cowl’s opinions were contradicted by the record, or

point to any other part of the record that supported a lesser degree of functional limitation.”

Pl.’s Mem. in Supp. at 18. Plaintiff further asserts that it makes sense Dr. Cowl’s opinion

may not have been “couched in ‘vocational terms’” because he “is not a vocational

counselor, but a medical doctor.” Pl.’s Mem. in Supp. at 18.

       First, while Plaintiff asserts that a limitation on pushing or pulling would

significantly impact the ability to perform sedentary work, that is not the case. As the

Commissioner points out, “[l]imitations or restrictions on the ability to push or pull will

generally have little effect on the unskilled sedentary occupational base.” SSR 96-9p, 1996

WL 374185, at *6. Rather, “[m]ost unskilled sedentary jobs require good use of both hands

and the fingers[,] i.e., bilateral manual dexterity[,] . . . for repetitive hand-finger actions.”

Id. at *8. While Dr. Cowl opined that Plaintiff should not push or pull repetitively, he did

not opine that Plaintiff had limitations regarding the use of his hands and fingers. Plaintiff

has not established that he has any limitations regarding his ability to handle and work with

small objects, let alone significant limitations. See id. (“Any significant manipulative

limitation of an individual’s ability to handle and work with small objects with both hands

will result in a significant erosion of the unskilled sedentary occupational base.”). Second,

contrary to Plaintiff’s assertion that the ALJ did not reference other evidence in the record

supporting a lesser degree of limitation, the ALJ specifically discussed the results of the



                                               18
functional capacity evaluation, including the finding that Plaintiff could push and/or pull

30 pounds.

       The Commissioner acknowledges, and the Court agrees, that “the ALJ could have

been more articulate in describing the exact limitations from Dr. Cowl’s opinion” that were

rejected or accepted. Comm’r’s Mem. in Supp. at 9. But, any arguable deficiency in the

ALJ’s opinion-writing technique had no practical effect on this case. See, e.g., Buckner v.

Astrue, 646 F.3d 549, 559 (8th Cir. 2011) (“[A]n arguable deficiency in opinion-writing

technique does not require us to set aside an administrative finding when that deficiency

had no bearing on the outcome.” (quotation omitted)). While the ALJ did not give

controlling weight to Dr. Cowl, the ALJ’s analysis overall makes clear that Dr. Cowl’s

opinion was not disregarded and properly considered within the context of the entire

record. By limiting Plaintiff to sedentary work with a sit-stand option, the ALJ recognized

and incorporated the serious functional limitations present in Dr. Cowl’s opinion into

Plaintiff’s residual functional capacity, crediting his opinion over the less restrictive

opinions of the state agency medical consultants. See SSR 96-9p, 1996 WL 374185, at *3

(“Individuals who are limited to no more than sedentary work by their medical impairments

have very serious functional limitations.”). Plaintiff has not shown what effect, if any, the

absence of a push/pull limitation had on the outcome of his case.

       Based on the foregoing, the Court concludes that there is substantial evidence in the

record as whole to support the weight given to Dr. Cowl’s opinion.




                                             19
              5. Side Effects of Medical Marijuana

       At the hearing, Plaintiff testified that he uses medical marijuana on a daily basis.

Tr. 46. Plaintiff testified that it “makes [him] feel fuzzy” and “makes [his] extremities feel

very heavy.” Tr. 46. Plaintiff described the feeling as being “pinned in the chair, like [he

has] a weight on [him].” Tr. 46. Plaintiff also testified that while he can hold a normal

conversation, at times he is “not coherent.” Tr. 46. Plaintiff testified that these side effects

last for approximately four hours. Tr. 46. Plaintiff argues that the ALJ failed to take into

account such side effects when determining his residual functional capacity.

       As stated above, Plaintiff must establish that he was disabled as of his date last

insured to qualify for DIB. Plaintiff was not prescribed medical marijuana until almost a

year after his date last insured. Because Plaintiff did not begin using medical marijuana

until after the date he was last insured, the side effects he experiences are not relevant to

whether he was disabled during the time period he was eligible for DIB. See Cox, 471 F.3d

at 907 (“Evidence from outside the insured period can be used in helping to elucidate a

medical condition during the time for which benefits might be rewarded.” (emphasis

added)).   Moreover, as the ALJ correctly pointed out, Plaintiff did not report “any

significant side effects” during follow-up appointments. Tr. 15. Considering that Plaintiff

was not using medical marijuana during the relevant period and reported mild side effects

at most, Plaintiff has not shown that his use of medical marijuana caused greater functional

limitations than determined by the ALJ.




                                              20
                                   IV. ORDER

     Based upon the record, memoranda, and the proceedings herein, and for the reasons

stated above, IT IS HEREBY ORDERED that:

     1. Plaintiff’s Motion for Summary Judgement, ECF No. 11, is DENIED.

     2. The Commissioner’s Motion for Summary Judgment, ECF No. 13, is
        GRANTED.


LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: March   30   , 2020                          s/ Tony N. Leung
                                             Tony N. Leung
                                             United States Magistrate Judge
                                             District of Minnesota


                                             Richard D. S. v. Saul
                                             Case No. 19-cv-0088 (TNL)




                                        21
